IN THE SUPREME COURT OF THE STATE OF MONTANA


RE:   RULES OF THE SUPREME COURT:

                              O R D E R
                                                   CLERK OF SUFRfWIC CC>uRr
PER CURIAM:                                           STATE 4 C MONTANA


         Pursuant to the power placed in this Court by
Article VII, Section 2, of the Constitution of the State of
Montana, the Court has undertaken a study with reference to
the disqualification and substitution of judges.         The Court
now adopts the following rule:
         DISQUALIFICATION AND SUBSTITUTION OF JUDGES
         Any judge, or justice of the peace must not sit or
act in any action or proceeding:
         1.     To which he is a party, or in which he is
interested;
         2.    When he is related to either party by con-
sanguinity or affinity within the sixth degree, computed
according to the rules of law;
         3.    When he has been attorney or counsel for
either party in the action or proceeding, or when he
rendered or made the judgment, order or decision appealed
from;
         4.     In a district. court, when a motion for a
substitution of a judge had been filed.        In a civil case,
each adverse party is entitled to two substitutions of a
judge.        In a criminal case, the state and each defendant
is entitled to one substitution of a judge.
        A motion for substitution of a judge shall be
made by fili-ng a written motion for substitution reading
as follows:        "The undersigned hereby moves for substitution
of another judge for Judge                              in this
sXlaLI be sl:dpl.eil      to tile acceptance of j i x r i s d i c t i o n , so
served, in said file,
             5.    In a justice'ss,police or municipal court,
wihen aitilor party makc..; arid f i l e s ax affridavii- that he

cannot have a fair and inipart;ial trizil. before such jus.i-ice,
pol.ice or municipal. court judge by reason o f the interest,

prejudice or bia:; o f the            t     i     ,   puliicc or' r u i i i a .
                                                                   nti:pl
court judge,
             Each adverse party i s entitled to f i l e one
such disqualification in a civil ar criminal case,,
             Ci(J?en such a i.li.syua1if~~i.1!g i c i a ~ i . i k ,is :fj.ic:d,
                                            afE

against a ji~:;ti.ee of the peace, the jus,Li.ce s; named shall.
                                                  c

have nc; Furt:Lher power to act in tlse case, ol.hc:r tlraii 1:
                                                              u

c a l l in ailother justice from the same county, or fr~:~i-i

an a ( 3 , j o i n i n g county if there i ; mu otlrcr jusl-i.ceavaC.1~ii:iSe
                                          i
in the same county, t o hear the ease,
             When suclr a di.sqi.~a:LiEying
                                         affidavit i s filc,ti
a q a i n s t a pol.ic:c~. juiitjc:: he siiali have no further power to

act in the case except to call in a justice of the peace
or qua:li:fiedresident- to act in his stead as prnscri.bed
in s e c t i o n L1-""1604
                         RCM 1947,

             When such a di.sqi,~a$,
                                 i.fy.ing cif fidovi.t is fil.ed

against a judge of a inurxiei.pal. court, i~csl-raLT have no
f u r t h e r power to a c t in the case except tc call in an

a t t o r n e y to act irz hjs stead as prr?seri.l?ed i n seet.i.cin

.lL-.L'713   RCM 1947,
             6, When le hiis been disc~ual,ifi.ed
                      i                         for cause as

hereinafter described :
             Whenever a party to any proceedinq in any Court
makes and files a .ti.mel.yrid sufficient affidavit
                          a
that a j1.1dge or justice            o f tkici   pciaee, before c?lion the

matter is pending has a personal bias or prejudice either
against him or in favor of any adverse party, suc:h j u d g e
or justice of the peace shall proceed no further therein,
but another judge or justice of the peace shall be assigned
to hear such disqualification proceeding by the chief
justice of the Supreme Court, or by a district judge, if
the affidavit is against a justice of the peace, police or
municipal court judge.     The affidavit shall state the facts
and the reasons for the belief that bias or prejudice exists,
and shall be filed not less than twenty days before the
oriqinal date of trial, or good cause shall be shown for
failure to file it within such time.     It shall be accompanied
by a certificate of counsel of record stating that it is
made in good faith.
      7.   When a new trial is ordered in any case, whether
by order of the district court or the Supreme Court, each
adverse party shall be entitled to file one motion for sub-
stitution of a judge in the manner provided in paragraph 4,
whether or not that party has previously filed notions for
substitution of a judge.     Such motions must be filed:
      a.   If the new trial has been ordered by the district
court, within 10 days after the time for appealing the order
has elapsed.
      b.   If the new trial has been ordered by the Supreme
Court, within 10 days after notice of receipt of the remittitur
has been received by the respective parties from the clerk of
the district court.
      8.   The provisions of this rule shall not apply to any
person in any cause involving a contempt of court.
      9.   This rule supersedes and is to be used to the ex-
clusion of sections 93-901, 93-2906(4), 93-2907, 93-6602(2),
95-1709, and 95-2010, R.C.M.   1947.
      This rule shall be effective on March 1, 1977, it to
appiy to all actrons filed on or after that date.
          In order that members           of   the hench and bar
may have an o p p o r t t i n i t y to familiarize tiien1se2ves w i t h
tile   rule   I T   IS 0IIDERI:D   th%t a copy of t h i s order be
fr>rwirrdc:d by mail to al.1 inenrbers o f the bench and bar



          DATED t h i s      w7
                             "-A"-
                                     day o f l>c?cember, 1976,